UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1284



RICHARD PEAMON,

                                            Plaintiff - Appellant,

          and


BILL NORRIS; MICHAEL RICH,

                                                         Plaintiffs,
          versus


A AND R DEVELOPMENT CORPORATION,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:06-cv-02974-WMN)


Submitted: June 15, 2007                    Decided:   June 20, 2007


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Peamon, Appellant Pro Se. Paul D. Shelton, MCKENNON,
SHELTON & HENN, LLP, Baltimore, Maryland; Paula Jeanette McGill,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Richard Peamon seeks to appeal the district court’s order

granting the Defendant’s motion to set aside a default judgment and

quashing service of process.     This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2000), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).    The order Peamon seeks to appeal is neither a final

order   nor   an   appealable   interlocutory   or   collateral   order.

Accordingly, we dismiss the appeal for lack of jurisdiction.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                              DISMISSED




                                  - 2 -